On September 28, 1926, plaintiffs entered into a land contract with Thomas N. Sickrey for the sale of certain real estate at No. 4727 Division avenue, county of Kent. The contract provided that Sickrey was to keep the buildings insured against loss by fire and in the event of loss the insurance to be paid to plaintiffs.
On October 2, 1926, plaintiffs entered into a contract of insurance with defendants. Mrs. Cole testified that she went to see Mrs. Sara Igelman, the solicitor for the LaBarge Insurance Agency (the duly authorized agent of defendant company), explaining their interest in the property as being that of owners and vendors and asking that they be protected. Mrs. Igelman testified she gave this information to Mrs. Ethel A. Knutson, then Miss Ethel Dell, an employee of the LaBarge Insurance Agency, over the telephone, asking that the interest of plaintiffs be protected in issuing the policy. She is supported in this testimony by Mrs. Cole. Mrs. Knutson denies this and testified that Mrs. Igelman instructed her to issue the policy to Thomas Sickrey. The policy was issued in the name of Thomas N. Sickrey on the uniform standard Michigan form, with a mortgage clause running to plaintiffs, and was sent to Mrs. Igelman who testified that her office girl made a record of it and mailed it to the *Page 248 
Coles. This contract of insurance expired and Mrs. Igelman testified that she called Mr. LaBarge at his office and told him to renew it, asking that the interest of plaintiffs be protected. The policy was sent to Mrs. Igelman's office and a record made of it by the office girl and mailed to the Coles.
On July 7, 1932, Thomas N. Sickrey burned the house by pouring a quantity of gasoline in the basement and throwing a match into the cellar window. He testified that this caused an explosion; that he walked four or five steps and discovered his shirt was on fire and his arms were burned but that he did not see the house on fire until after he had driven his car six blocks and turned around toward the house. There is no other testimony to support the claim of defendants that the property was destroyed by an explosion. The court held that the defendant companies did not establish their claim on the theory of explosion.
Plaintiffs filed proofs of loss which defendants claim were inadequate. The court held that defendants did not establish this claim. The court held that damages should be awarded on the basis of the interest of plaintiffs in the property insured at the time of the fire on July 7, 1932, amounting to $1,761.31. Defendants have appealed.
The policy provided that the insurance company should be liable for any direct loss or damage to the property insured hereunder caused by explosion occurring in the structure insured.
"Provided further that in each and every instance the explosion results from the hazards inherent in the occupancy described herein (frame building, garage and barn) and not otherwise." *Page 249 
The property was destroyed by explosion, not in the foregoing manner but intentionally, and criminally by Thomas Sickrey, vendee in the land contract which was the basis of the insurable interest of plaintiffs, who testified that he sprinkled a gallon and a half of gasoline in the basement of the house, threw in a lighted match and the house exploded. For the crime he was convicted and sentenced to the prison at Ionia on July 28, 1932. After Sickrey burned the property he gave plaintiffs a quitclaim deed of it. There was no testimony contradicting Sickrey. The other matters as to reformation of policy, value of property; etc., become immaterial.
The decree should be reversed, with costs to defendants and appellants.
SHARPE, J., concurred with WEADOCK, J.